539 U.S. 111 (2003)
DOW CHEMICAL CO. ET AL.
v.
STEPHENSON ET AL.
No. 02-271.
Supreme Court of United States.
Argued February 26, 2003.
Decided June 9, 2003.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
Seth P. Waxman argued the cause for petitioners. With him on the briefs were Louis R. Cohen, Andrew L. Frey, Philip Allen Lacovara, Charles A. Rothfeld, Richard B. Katskee, Michele L. Odorizzi, Steven Brock, and John C. Sabetta.
Gerson H. Smoger argued the cause for respondents. With him on the brief were Mark R. Cuker and Ronald Simon.[*]
*112 PER CURIAM.
With respect to respondents Joe Isaacson and Phyllis Lisa Isaacson, the judgment of the Court of Appeals for the Second Circuit is vacated, and the case is remanded for further consideration in light of Syngenta Crop Protection, Inc. v. Henson, 537 U. S. 28 (2002).
With respect to respondents Daniel Raymond Stephenson, Susan Stephenson, Daniel Anthony Stephenson, and Emily Elizabeth Stephenson, the judgment is affirmed by an equally divided Court.
JUSTICE STEVENS took no part in the consideration or decision of this case.
NOTES
[*]   Briefs of amici curiae urging reversal were filed for the American Insurance Association et al. by Herbert M. Wachtell, Jeffrey M. Wintner, Craig A. Berrington, Lynda S. Mounts, Jan S. Amundson, Quentin Riegel, and Robin S. Conrad; for the Product Liability Advisory Council by John H. Beisner; and for the Washington Legal Foundation by Daniel J. Popeo and Richard A. Samp.

Briefs of amici curiae urging affirmance were filed for the State of Louisiana et al. by Richard P. Ieyoub, Attorney General of Louisiana, and by the Attorneys General for their respective States as follows: Mike Beebe of Arkansas, J. Joseph Curran, Jr., of Maryland, Mike Hatch of Minnesota, Jeremiah W. (Jay) Nixon of Missouri, and Mike McGrath of Montana; for the American Legion et al. by William A. Rossbach and P. B. Onderdonk, Jr.; for the Association of Trial Lawyers of America by Jeffrey Robert White; for Law Professors by David L. Shapiro, John Leubsdorf, and Henry P. Monaghan; for the Lymphoma Foundation of America et al. by Raphael Metzger; for Public Citizen by Brian Wolfman; and for Trial Lawyers for Public Justice by Brent M. Rosenthal, Leslie Brueckner, and Misty A. Farris.
Patrick Lysaught filed a brief for the Defense Research Institute as amicus curiae.